                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JEFFREY WHITAKER,                     No. 18-cv-15163 (NLH) (AMD)

          Plaintiff,

     v.                                         OPINION

UNITED STATES OF AMERICA,

          Defendant.


APPEARANCE:
Jeffrey Whitaker, No. 70478-050
Federal Medical Center
P.O. Box 4000
Springfield, MO 65801
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Jeffrey Whitaker, presently incarcerated at the

Federal Medical Center in Springfield, Missouri, seeks to bring

a claim under Bivens v. Six Unknown Federal Narcotics Agents,

403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C.

§ 1346 et seq. (“FTCA”), against the United States of America.

See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915A to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon

which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief.    For the

reasons set forth below, the Court will dismiss the Complaint


                                  1
without prejudice for failure to state a claim, with leave to

amend.   28 U.S.C. § 1915A(b)(1).

I.    BACKGROUND

      Plaintiff states that he has been charged with violating 21

U.S.C. § 846.      (ECF No. 1 at 1).       He asserts his innocence.

(Id.).   “Plaintiff claims unlawful imprisonment and a violation

of his Sixth Amendment right to a public trial by an impartial

jury.”   (Id. at 2).     He demands immediate release from detention

and $75,000 in damages.      (Id. at 3).

II.   STANDARD OF REVIEW

      Section 1915A requires a court to review “a complaint in a

civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental

entity.”   28 U.S.C. § 1915A(a).       The Court must sua sponte

dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).      This complaint is subject to screening

under § 1915A because Plaintiff is suing the United States.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.           Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).           “‘A claim has

facial plausibility when the plaintiff pleads factual content

                                       2
that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff’s complaint contains little in the way of facts,

but it does indicate that Plaintiff is currently charged with

violating 21 U.S.C. § 846.   See also United States v. Whitaker,

No. 17-cr-0015 (D.N.J. filed Jan. 18, 2017).   Plaintiff’s

criminal case is ongoing before this Court.

     Plaintiff cannot bring a Bivens suit for damages against

the United States.   “Absent a waiver, sovereign immunity shields

the Federal Government and its agencies from suit.”    FDIC v.

Meyer, 510 U.S. 471, 475 (1994) (citations omitted).    See also

Webb v. Desan, 250 F. App’x 468, 471 (3d Cir. 2007) (noting that

the United States is immune from Bivens claims).

     Plaintiff has also failed to state claims under the FTCA

for false arrest or false imprisonment.   In addition to failing

to provide the Court with any facts that would enable the Court



                                 3
to determine whether Plaintiff’s claims are plausible, 1 he has

not provided the Court with anything that indicates that he has

satisfied the jurisdictional requirements of filing a FTCA claim

in federal court.

     Before filing a suit in federal court, a plaintiff suing

under the FTCA must present the offending agency with notice of

the claim, including a “sum certain” demand for monetary

damages.   White–Squire v. U.S. Postal Serv., 592 F.3d 453, 457

(3d Cir. 2010).   “Because the requirements of presentation and a

demand for a sum certain are among the terms defining the United

States's consent to be sued, they are jurisdictional.”    Id.

(citing United States v. Sherwood, 312 U.S. 584, 587 (1941)).

These requirements cannot be waived.    Id. (citing Bialowas v.

United States, 443 F.2d 1047, 1049 (3d Cir. 1971)).    Plaintiff

does not state in his complaint that he presented the United

States with notice of his claim and waited the required six

months before he filed his complaint.




1 “To state a claim for false arrest under the Fourth Amendment,
a plaintiff must establish: (1) that there was an arrest; and
(2) that the arrest was made without probable cause.” James v.
City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012).
“Probable cause to arrest exists when the facts and
circumstances within the arresting officer’s knowledge are
sufficient in themselves to warrant a reasonable person to
believe that an offense has been or is being committed by the
person to be arrested.” Orsatti v. New Jersey State Police, 71
F.3d 480, 482 (3d Cir. 1995).
                                 4
     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915A] should receive leave to amend unless

amendment would be inequitable or futile.”   Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).   The Court will

grant leave to amend in order to allow Plaintiff an opportunity

to cure his pleading deficiencies as described supra.

IV. CONCLUSION

     For the reasons stated above, Plaintiff’s constitutional

claims against the United States are dismissed with prejudice,

but he may move to amend his FTCA claim if he can meet the

jurisdictional requirements.   An appropriate order follows.



Dated: _October 30, 2019______       ___s/ Noel L. Hillman_______
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 5
